Citation Nr: 1813921	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-16 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for joint and muscle pain as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness (MUCMI).

2.  Entitlement to service connection for headaches as due to an undiagnosed illness or a MUCMI.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD) with dysphagia, as due to an undiagnosed illness or a MUCMI.

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and alcohol dependence.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his mother


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to September 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a Board hearing in November 2015.  Thereafter, the Board reopened the Veteran's claims of service connection for a sinus disability, joint and muscle pain, headaches, and trouble swallowing and remanded them along with a psychiatric claim for additional development.  Thereafter, in August 2016, the RO granted the Veteran service connection for rhinitis.  As the sinus disability claim has been granted in full, it is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The decision below addresses claims of entitlement to service connection for joint and muscle pain, headaches, and trouble swallowing.  The issue of service connection for a psychiatric disorder is addressed in the remand section following the decision.



FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  The Veteran's joint and muscle pain manifested during Persian Gulf War service and cannot be attributed to any known clinical diagnosis.

3.  The Veteran's headaches manifested during Persian Gulf War service and cannot be attributed to any known clinical diagnosis.

4.  The Veteran has GERD with dysphagia that manifested during Persian Gulf War service and cannot be attributed to any known clinical diagnosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for joint and muscle pain have been met.  38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).

2.  The criteria for service connection for headaches have been met.  38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).


3.  The criteria for service connection for GERD with dysphagia have been met.  38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Alternatively, a veteran who served in the Southwest Asia Theater during the Persian Gulf War and exhibits objective indications or symptoms of a qualifying undiagnosed illness or a MUCMI, so long as the objective symptoms occurred either during service in the Southwest Asia Theater or manifested to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  A MUCMI is a diagnosed illness without conclusive pathophysiology or etiology, defined by a cluster of signs or symptoms and specifically includes functional dysphagia, vomiting, and substernal burning.

Facts and Analysis

Joint and Muscle Pain

The Veteran contends that he experiences joint and muscle pain due to his service in the Southwest Asia Theater during the Persian Gulf War.  During the November 2015 Board hearing, he reported that he was exposed to smoke from oil well fires while serving in Kuwait.  He also reported the onset of joint and muscle pain during such service which continued following his discharge.  The Veteran's mother testified during the hearing that the Veteran did not exhibit signs of experiencing joint or muscle pain prior to his entry into service, but that he has exhibited them since his discharge from service.

The Veteran's service personnel records reflect that he served in the Southwest Asia Theater of Operations from December 1990 to May 1991 as a field artillery surveyor.  His service treatment records (STRs) show that he was treated for low back pain in November 1989 following an injury to his back.  His STRs also contain treatment for left knee pain in July 1990 after he twisted it while running.  No current conditions were reported or diagnosed during the Veteran's August 1991 separation examination.  Following his discharge from service, he was treated by VA for mild back pain and stiffness in October 2001 after falling on his back.

The Veteran was afforded a VA examination in regard to Gulf War medical conditions in March 2012.  The examiner did not note a diagnosis relevant to his joint and muscle pain or offer an opinion in regard to the etiology of such pain.  

Thereafter, the Veteran's VA treatment records show that he reported experiencing mild right ankle pain in November 2013 and was noted to have broken his right ankle fifteen years earlier.  

Pursuant to the February 2016 Board remand, the Veteran was examined again by VA in regard to Gulf War medical conditions in May 2016.  The examiner did not diagnose him with any conditions related to joint or muscle pain, and stated that no diagnosis is made.  He stated that the Veteran reported intermittent symptoms starting a couple years after discharge.  The examiner also noted that the Veteran's medical records do not contain treatment for such symptoms.  

Subsequently, a VA examiner provided an addendum opinion in September 2016.  The examiner noted that the Veteran had been treated for right ankle injury and back conditions, but found that they were related to post-service injuries.  He also noted that the Veteran performs physical work cleaning carpets six days per week.  The examiner concluded that the Veteran does not have a diagnosed joint or muscle disorder related to his Gulf War service because the record does not contain treatment for a joint or muscle disorder of unknown etiology.

The Board finds that the joint and muscle pain experienced by the Veteran is related to his service in Southwest Asia.  The Veteran has consistently reported that his joint and muscle pain manifested during Gulf War service and the Board finds no reason to doubt the veracity of his statements regarding the onset of such pain.  In addition, the Veteran's mother credibly reported that he did not show signs of experiencing joint and muscle pain until after his military service in Southwest Asia.  While multiple VA examinations and opinions have been obtained, the examiners have failed to provide a diagnosis that would account for the Veteran's chronic joint and muscle pain.

In making all determinations, the Board must consider the lay assertions of record. A layperson is competent to report the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, the Veteran has consistently reported experiencing joint and muscle pain and he competent to describe such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In addition, the Veteran's mother has reported witnessing the Veteran experience observable indications of experiencing such symptoms.  The Board finds these reports to be credible.

In light of the competent and credible reports regarding the Veteran's symptoms, the Board finds that service connection is warranted as an undiagnosed illness manifested by joint and muscle pain.  The Veteran has qualifying service in the Southwest Asia Theater of Operations, his symptoms manifested during such service, and his joint and muscle pain symptoms cannot be attributed to a known clinical diagnosis.  

After resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for a disability manifested by joint and muscle pain.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for joint and muscle pain is warranted.


Headaches

The Veteran contends that he experiences headaches due to his service in the Southwest Asia Theater during the Persian Gulf War.  During the November 2015 Board hearing, he reported that he was exposed to smoke from oil well fires while serving in Kuwait.  He also reported the onset of headaches during his Gulf War service that continued following his discharge.  The Veteran's mother testified during the hearing that the Veteran did not exhibit signs of experiencing headaches prior to his entry into service, but that he has since his discharge.  In this regard, she stated that, after his discharge, the Veteran appeared to experience headaches which were exacerbated by exposure to light.

As noted above, the Veteran's service personnel records reflect that he served in the Southwest Asia Theater of Operations from December 1990 to May 1991 as a field artillery surveyor.  His STRs do not contain any treatment for headaches and no current conditions were reported or diagnosed during the Veteran's August 1991 separation examination.

The Veteran was afforded a VA examination in regard to Gulf War medical conditions in March 2012.  The examiner did not note a diagnosis relevant to his headaches or offer an opinion in regard to the etiology of his headaches.  

Pursuant to the February 2016 Board remand, the Veteran was examined again by VA in regard to his headache claim May 2016.  During the examination the Veteran reported experiencing headaches three to four times per week that last less than one day.  He stated that he began having these headaches after his discharge from service and that he treats them with over the counter medication.  The examiner reported that the Veteran's medical records do not contain any treatment for headaches and did not diagnose him with a headache disorder or offer an etiology for his reported headaches.  Thereafter, a VA addendum opinion was obtained in September 2016.  The examiner found that the Veteran does not have headaches caused by or related to his service because he does not have a Southwest Asia chronic disability pattern.  However, he did not offer a rationale for this finding.

The Board finds that the headaches experienced by the Veteran are related to his service in Southwest Asia.  The Veteran has consistently reported that his headaches manifested during his Gulf War service and the Board finds no reason to doubt the veracity of his statements regarding their onset.  In addition, the Veteran's mother has credibly reported that she did not witness him showing signs of experiencing headaches until after his discharge.  While multiple VA examinations and opinions have been obtained, the examiners have failed to provide a diagnosis that would account for the Veteran's chronic headaches.

In making all determinations, the Board must consider the lay assertions of record. A layperson is competent to report the onset and continuity of his current symptomatology. See Layno, 6 Vet. App. at 470.  In this case, the Veteran has consistently reported experiencing headaches and he is competent to describe such symptoms.  Jandreau, 492 F.3d at 1376-77.  In addition, the Veteran's mother has reported witnessing the Veteran experience observable indications of experiencing headaches.  The Board finds these reports to be credible.

In light of the competent and credible reports regarding the Veteran's symptoms, the Board finds that service connection is warranted as an undiagnosed illness manifested by headaches.  The Veteran has qualifying service in the Southwest Asia Theater of Operations, his headache symptoms manifested during such service, and such symptoms cannot be attributed to a known clinical diagnosis.

After resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for a disability manifested by headaches.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, entitlement to service connection for headaches is warranted.

GERD with Dysphagia

The Veteran contends that he experiences difficulty swallowing and GERD due to his service in the Southwest Asia Theater during the Persian Gulf War.  During the November 2015 Board hearing, he reported that he was exposed to smoke from oil well fires while serving in Kuwait.  He also reported the onset of GERD during his Gulf War service that continued following his discharge.  In addition, he stated that he did not seek treatment during service because he did not think it was a chronic condition and because he believed that service members did not seek treatment unless they were seriously injured.

As noted above, the Veteran's service personnel records reflect that he served in the Southwest Asia Theater of Operations from December 1990 to May 1991 as a field artillery surveyor.  His STRs do not contain any treatment for trouble swallowing or GERD.  In addition, no current conditions were reported or diagnosed during the Veteran's August 1991 separation examination.

The Veteran's post-service VA treatment records contain treatment for swallowing difficulties in March 2007 and October 2009.  Thereafter, a VA treatment record in November 2009 associated his swallowing difficulties with GERD.  The treatment provider noted that they could be related to a cervical spine issue, but that the Veteran was young for such a correlation to exist.

The Veteran was afforded a VA examination in regard to this claim in March 2012.  The Veteran reported that he has had intermittent difficulty swallowing solid foods since 2007.  The examiner reported that the Veteran's difficulty swallowing may partially be attributed to a pharyngeal issue, but was also related to his GERD.  The examiner noted that the Veteran was diagnosed with GERD in 2007.  He reported the Veteran experiences GERD symptoms of heartburn and reflux.  The examiner found that the Veteran's GERD symptoms are food, alcohol, and smoking related.  He concluded that the Veteran's GERD was associated with a known etiology and, therefore, was not related to service.

Pursuant to the February 2016 Board remand, the Veteran was examined again by VA in regard to this claim May 2016.  The examiner reported that the Veteran has GERD and difficulty swallowing which he diagnosed as dysphagia.  The examiner noted symptoms of heartburn and regurgitation.  The examiner found that the Veteran's GERD and dysphagia were less likely than not incurred in or caused by an in-service injury, event, or illness.  He explained that the dysphagia was related to a physical injury and that the Veteran's STRs and VA treatment records do not show his GERD is related to service.

Despite the negative nexus opinions of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's GERD with dysphagia is related to his Southwest Asia service.  In this regard, the Veteran reported experiencing onset of this condition while serving in the Southwest Asia Theater of operations during the Persian Gulf War.  A layperson is competent to report the onset and continuity of his current symptomatology. See Layno, 6 Vet. App. at 470.  In this case, the Veteran has reported experiencing GERD during his Gulf War service and he is competent to describe such symptoms.  Jandreau, 492 F.3d at 1376-77.  In addition, the Veteran explained why there are no STRs in regard to this condition despite his report of experiencing GERD symptoms during service.  The Board finds no reason to doubt the veracity of the Veteran's statements regarding the onset and ongoing presence of his GERD symptoms.  Furthermore, presumptive service connection is available for GERD as a MUCMI (functional gastrointestinal disorder) under 38 C.F.R. § 3.317, which essentially replaces the nexus element, and there is insufficient affirmative evidence to the contrary to outweigh the Veteran's credible reporting.  The Board additionally notes that the claimed disability is best characterized as GERD with dysphagia because March 2012 VA examiner associated the Veteran's problems swallowing with his GERD and the May 2016 VA examiner diagnosed such problems as dysphagia.

While a November 2009 VA treatment record notes that his dysphagia could be due to a structural problem, the opinion is not sufficiently definite to support a finding that it is unrelated to his GERD.  In addition, while the March 2012 VA examiner found that his GERD is related to lifestyle choices, this opinion does not address the chronological proximity of the onset of the Veteran's GERD symptoms with his service in Southwest Asia.  Furthermore, while the February 2016 VA examiner stated that the Veteran's GERD was due to a known cause, he did not state what he found to be the etiology of the Veteran's GERD.  In addition, his finding that the Veteran's dysphagia was related to a physical injury is disputed by other medical evidence of record.

Therefore, after resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for GERD with dysphagia.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for joint and muscle pain is granted.

Service connection for headaches is granted.

Service connection for GERD with dysphagia is granted.


REMAND

The Veteran contends that he has PTSD due to his military service.  In March 2012, a VA examiner diagnosed the Veteran with alcohol dependence that had its onset in adolescence.  The examiner also found that a PTSD diagnosis is unwarranted due to lack of an in-service stressor and current symptoms of PTSD.  The examiner explained that the Veteran reported that exposure to dead bodies during his warzone deployment did not bother him and that he does not re-experience these events or find them traumatic.

Thereafter, in December 2015, a private psychologist diagnosed the Veteran with PTSD and alcohol dependence.  He stated that the Veteran's PTSD is caused by his service and that his alcohol dependence is related to his PTSD.  However, because the private opinion contained minimal rationale for its findings, the Board remanded the claim to obtain a new psychiatric examination and opinion in February 2016.

Pursuant to the February 2016 Board remand, the Veteran was afforded another VA examination in May 2016.  The examiner diagnosed the Veteran with alcohol dependence, but not PTSD.  However, the Board notes that the examiner evaluated the Veteran pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  In the present case, the RO certified the Veteran's appeal to the Board in July 2014 and, therefore, is governed by the DSM-IV.  See 79 Fed. Reg. 45093 (Aug. 4, 2014).  While the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, remand is required for another examination of the Veteran in regard to this claim in which the DSM-IV criteria is used.

Accordingly, the claim is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to diagnose the Veteran's psychiatric disorders that meet the diagnostic criteria of the DSM-IV, even if the DSM-IV criteria would not typically be used currently.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(A)  Identify all of the Veteran's psychiatric disorders, to include whether he meets the DSM-IV criteria for PTSD and/or alcohol dependence.

(B)  If the examiner finds that the Veteran meets the diagnostic criteria for PTSD, indicate whether it was caused or incurred during service and whether such diagnosis is the result of an in-service stressor, to include seeing deceased enemy soldiers.

(C)  If the examiner finds that the Veteran meets the diagnostic criteria for alcohol dependence, indicate whether it is caused or aggravated by PTSD.  Please note that "aggravation" is an increase in disability beyond the natural progress of the disease or temporary flare-up.
(D)  For each psychiatric disorder other than PTSD and alcohol dependence, the examiner should offer an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any such disorder had its onset during, or is otherwise related to, the Veteran's military service.

A detailed rationale for all opinions offered should be provided.

2.  Finally, readjudicate the claim remaining on appeal.  If the benefit sought is not granted, issue the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


